Citation Nr: 0911425	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  06-13 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the Veteran's post-traumatic stress 
disorder.  

4.  Entitlement to an increased disability evaluation for the 
Veteran's right (major) hand shrapnel fragment wound 
residuals, currently evaluated as 20 percent disabling, to 
include entitlement to a separate compensable evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from June 1966 to June 1969.  
The Veteran served in the Republic of Vietnam and was awarded 
the Air Medal and the Purple Heart.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the St. 
Louis, Missouri, Regional Office (RO) which granted service 
connection for post-traumatic stress disorder (PTSD); 
assigned an initial 30 percent evaluation for that 
disability; increased the evaluation for the Veteran's right 
(major) hand shrapnel wound residuals from 10 to 20 percent; 
effectuated the awards as of December 21, 2004; and denied 
service connection for both chronic bilateral hearing loss 
disability and chronic tinnitus.  

In May 2006, the Veteran's appeal was certified to the Board.  
In December 2006, the Veteran submitted an October 2006 
written statement from A. P., M.D., which addresses the 
etiology of his chronic bilateral hearing loss disability and 
chronic tinnitus and a Motion to File Evidence Out of Time 
under the provisions of 38 C.F.R. § 20.1304.  In March 2009, 
the Board granted the Veteran's Motion.  

The Board observes that the Veteran has appealed from the 
initial evaluation assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issue as entitlement 
to an initial evaluation in excess of 30 percent for the 
Veteran's PTSD.  The Veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities are 
the same regardless of how the issue is styled.   
The issues of the initial evaluation of the Veteran's PTSD 
and an increased evaluation for his right (major) hand 
shrapnel wound residuals are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; 
participated in combat; and was awarded both the Air Medal 
and the Purple Heart.  

2.  Chronic bilateral hearing loss disability has been 
objectively shown to have originated during active service.  

3.  Chronic tinnitus has been objectively shown to have 
originated during active service.  


CONCLUSIONS OF LAW

1.  Chronic bilateral sensorineural hearing loss disability 
was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303(d), 3.326(a) (2008).  

2.  Chronic tinnitus was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans 
Claims Assistance Act of 2000 (VCAA) notice, as required by 
38 U.S.C.A. § 5103(a), must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that the VA will seek to provide; 
and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  The notice 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  In reviewing the 
Veteran's claims for service connection, the Board observes 
that the RO issued VCAA notices to the Veteran in February 
2005 and March 2006 which informed him of the evidence 
generally needed to support a claim of entitlement to service 
connection and the assignment of an evaluation and effective 
date for an initial award of service connection; what actions 
he needed to undertake; and how the VA would assist him in 
developing his claims.  The February 2005 VCAA notice was 
issued prior to the July 2005 rating decision from which the 
instant appeal arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  There remains no issue as 
to the substantial completeness of the Veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  



II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Where a veteran 
served continuously for ninety days or more during a period 
of war and an organic disease of the nervous system including 
sensorineural hearing loss becomes manifest to a degree of 
ten percent within one year of termination of such service, 
such disease shall be presumed to have been incurred in 
service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  


A.  Chronic Bilateral Hearing Loss Disability

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Veteran's service treatment records make no reference to 
chronic bilateral hearing loss disability for VA purposes.  
At his January 1969 physical examination for service 
separation, the Veteran exhibited pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
-
0
LEFT
0
0
0
-
30

The Veteran's service personnel and treatment documentation 
indicates that he served with the Army in the Republic of 
Vietnam as a helicopter pilot.  The Veteran was severely 
wounded in September 1967 when his helicopter landed on an 
enemy land mine and was destroyed in the resulting explosion.  
The Veteran was awarded both the Air Medal and the Purple 
Heart.  

In his December 2004 claim for service connection, the 
Veteran advanced that his hearing loss disability was related 
to his military service.  

A March 2005 VA treatment record states that the Veteran was 
diagnosed with bilateral high frequency sensorineural hearing 
loss disability.  

At a June 2005 VA examination for compensation purposes, the 
Veteran complained of hearing loss.  The Veteran was reported 
to have been "a helicopter pilot in Vietnam;" to have 
"experienced combat;" and to be "a recipient of the 
[P]urple [H]eart."  The examiner noted neither the 
destruction of the Veteran's helicopter by an enemy land mine 
nor the associated explosions which severely wounded the 
Veteran and killed the other helicopter crewmen.  On 
examination, the Veteran exhibited pure tone thresholds, in 
decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
20
65
65
LEFT
15
15
35
75
80

Speech audiometry revealed bilateral speech recognition 
ability of 96.  The Veteran was diagnosed with bilateral high 
frequency sensorineural hearing loss disability.  The VA 
audiologist commented that:

Left ear - The induction audiogram 
indicated a preexisting condition in the 
left ear (30 db HL threshold at 40 Hz).  
The separation audiogram was consistent 
with the induction audiogram showing no 
aggravation of the preexisting hearing 
loss. 

Right ear - Both the induction and 
separation audiograms revealed hearing 
well within the normal range.  

Given these findings, it is less likely 
than not (less than 50/50 probability) 
that hearing loss and tinnitus were 
aggravated by or a result of military 
related acoustic trauma.  

In his August 2005 notice of disagreement, the Veteran 
related that: his helicopter had landed on a land mine during 
active service; the resulting explosion wounded him and 
exposed him to "loud acoustic trauma;" a second nearby land 
mine thereafter exploded and knocked him to the ground; and 
he subsequently lost consciousness.  He believed that his 
chronic bilateral hearing loss disability was the result of 
his combat-related trauma.  

In his April 2006 Appeal to the Board (VA Form 9), the 
Veteran indicated that his chronic bilateral hearing loss 
disability was caused by the acoustic trauma associated with 
flying a helicopter and the firing of the helicopter's 
machine guns.  

An October 2006 written statement from A. P., M.D., conveys 
that:

I have reviewed [the Veteran's] service 
records and believe that it is more 
likely than not that [the Veteran's] 
hearing loss and tinnitus are a result of 
exposure to acoustic trauma during [his] 
service in combat.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran asserts that he initially manifested chronic 
bilateral hearing loss disability as the result of the 
physical and acoustic trauma associated with the combat loss 
of his helicopter when it landed on an enemy land mine and 
was destroyed.  The clinical findings of record are in 
conflict as to the etiology of the Veteran's chronic 
bilateral high frequency sensorineural hearing loss 
disability.  While the report of the June 2005 VA audiologic 
examination for compensation purposes states that the 
Veteran's chronic bilateral high frequency sensorineural 
hearing loss disability was not etiologically related to his 
inservice acoustic trauma, the written statement from Dr. P. 
directs that the Veteran's chronic bilateral hearing loss 
disability was caused by his combat-related acoustic trauma.  
The Board notes that the VA audiologist failed to note or 
otherwise specifically discuss the physical and acoustical 
trauma associated with the September 1967 combat destruction 
of the Veteran's helicopter.  

Given these facts, the Board finds that the evidence is in at 
least equipoise as to whether the Veteran's chronic bilateral 
hearing loss disability is etiologically related to his 
wartime service.  Upon application of the provisions of 38 
U.S.C.A. § 1154(b) and resolution of all reasonable doubt in 
the Veteran's favor, the Board concludes that service 
connection is now warranted for chronic bilateral 
sensorineural hearing loss disability.  

B.  Chronic Tinnitus

The Veteran's service treatment records make no reference to 
chronic tinnitus.  

In his December 2004 claim for service connection, the 
Veteran advanced that his tinnitus was related to his 
military service.  

At the June 2005 VA examination for compensation purposes, 
the Veteran complained of tinnitus.  He was diagnosed with 
chronic bilateral tinnitus.  The VA audiologist commented 
that:

Given these findings, it is less likely 
than not (less than 50/50 probability) 
that hearing loss and tinnitus were 
aggravated by or a result of military 
related acoustic trauma.  

In his August 2005 notice of disagreement, the Veteran 
advanced that his chronic tinnitus was caused by his 
inservice combat-related physical and acoustic trauma.  In 
his April 2006 Appeal to the Board (VA Form 9), the Veteran 
indicated that his chronic tinnitus was caused by the 
acoustic trauma associated with flying a helicopter and the 
firing of the helicopter's machine guns.  

In his October 2006 written statement, Dr. P. determined that 
"it is more likely than not" that the Veteran's tinnitus 
was a result of exposure to acoustic trauma during his 
service in combat."  

The Veteran asserts on appeal that he initially manifested 
chronic tinnitus as the result of the noise associated with 
his combat in the Republic of Vietnam and the destruction of 
his helicopter by an enemy land mine.  The clinical findings 
of record are in conflict as to the etiology of the Veteran's 
chronic tinnitus.  While the report of the June 2005 VA 
examination for compensation purposes states that the 
Veteran's chronic tinnitus was not etiologically related to 
his inservice acoustic trauma, the October 2006 written 
statement from Dr. P. directs that the Veteran's chronic 
bilateral tinnitus was caused by his combat-related acoustic 
trauma.  

The Veteran is competent to describe his experience of 
ringing in the ears during and after service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in 
the ears is capable of lay observation).  The Board has no 
basis to question the Veteran's credibility.  Such ringing 
has been diagnosed as tinnitus by competent medical 
professionals.  The VA audiologist and Dr. P.'s opinions are 
in conflict as to the relationship between the onset of the 
Veteran's chronic tinnitus and active service.  However, the 
Board observes that the VA examiner failed to mention or 
otherwise discuss the significant explosions and injuries 
associated with the combat loss of the Veteran's helicopter.  
Given such facts, the Board finds that the evidence is in at 
least equipoise as to whether the Veteran's chronic tinnitus 
is etiologically related to his active service.  Upon 
application of the provisions of 38 U.S.C.A. § 1154(b) and 
resolution of all reasonable doubt in the Veteran's favor, 
the Board concludes that service connection is now warranted 
for chronic bilateral tinnitus.  


ORDER

Service connection for chronic bilateral sensorineural 
hearing loss disability is granted.  

Service connection for chronic tinnitus is granted.  



REMAND

The Veteran asserts that his PTSD has increased in severity 
and warrants assignment of an initial evaluation in excess of 
30 percent.  The Board observes that the Veteran was last 
afforded a VA evaluation which addressed his PTSD in June 
2005.  

The Veteran's service treatment records indicate that he 
sustained a significant right hand shell fragment wound with 
multiple retained metallic fragments and destruction of the 
third finger digital artery and nerve.  The VA examination 
reports of record fail to identify the muscle group or groups 
affected by the Veteran's right (major) hand shrapnel wound 
residuals.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the Board concludes that an 
additional evaluation would be helpful in resolving the 
issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008); and the Court's 
holding in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) are fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
treatment of his PTSD and his right 
(major) hand shrapnel wound residuals 
after June 2005 including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the Veteran for incorporation into the 
record.  

3.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of the Veteran's PTSD and right 
(major) hand shrapnel wound residuals.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should identify all muscle 
groups affected by the Veteran's right 
hand shrapnel wounds.  

The examiner or examiners should further 
identify the limitation of activity 
imposed by the Veteran's 
service-connected right hand shrapnel 
wound residuals with a full description 
of the effect of the disability upon his 
ordinary activities.  The examiner or 
examiners should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the Veteran 
exhibits pain with use of his right hand 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the Veteran's right (major) 
hand wound residuals upon his vocational 
pursuits.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should specifically state that 
such a review was conducted.  

4.  Then readjudicate the Veteran's 
entitlement to an initial evaluation in 
excess of 30 percent for his PTSD and an 
increased evaluation for his right 
(major) hand shrapnel wound residuals to 
include the issue of a separate 
compensable evaluation with express 
consideration of the provisions of 38 
C.F.R. §§ 4.55, 4.56 (2008).  If the 
benefits sought on appeal remain denied, 
the Veteran should be issued a SSOC which 
addresses all relevant actions taken on 
the Veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


